

116 SRES 719 ATS: Recognizing September 22, 2020, as “National Voter Registration Day”.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 719IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Ms. Klobuchar (for herself, Mr. Blunt, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mr. Cardin, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mr. Heinrich, Ms. Hirono, Mr. Jones, Mr. King, Mr. Markey, Mr. Merkley, Ms. Rosen, Ms. Smith, Mr. Udall, Mr. Van Hollen, Mr. Wyden, and Mr. Reed) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing September 22, 2020, as National Voter Registration Day.That the Senate—(1)recognizes September 22, 2020, as National Voter Registration Day; and(2)encourages each voting-eligible citizen of the United States—(A)to register to vote;(B)to verify with the appropriate State or local election official that the name, address, and other personal information on record is current; and(C)to cast a ballot in the election if the voting-eligible citizen would like to do so. 